 1
   MCGUIREWOODS LLP
 2
   PIPER A. WALDRON SBN #291482
 3 1800 Century Park East, 8th Floor
 4
   Los Angeles, CA 90067-1501                          JS-6
   Telephone: (310) 315-8200
 5 Facsimile: (310) 315-8210
 6
     K. Issac deVyver (admitted pro hac vice)
 7   Karla L. Johnson (admitted pro hac vice)
     Tower Two-Sixty, 260 Forbes Ave., Ste. 1800
 8
     Pittsburgh, PA 15222
 9   Telephone: (412) 667-6000
10   Facsimile: (412) 667-6050

11 Attorneys for Defendant Stearns Lending, LLC
12
13                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
14
   RENEE OLACHEA, LORI                         CASE NO. 8:17-cv-01741-JVS-KES
15 SOLARSKI, and CASSANDRA
16 SCHAEG, individually and on behalf of       JUDGMENT
   all others similarly situated,
17                                             [Filed Concurrently with
18               Plaintiffs,                   (1)Motion for Summary Judgment,
                                               (2) Statement of Uncontroverted Facts
19         vs.                                 and Conclusions of Law;
20                                             (3)Appendix of Evidence]
     STEARNS LENDING, LLC,
21                                             Complaint Filed: October 05, 2017
22               Defendant.                    Amended Complaint Filed July 9, 2018
23
                                               The Hon. James V. Selna
24
25
26
27
28

                                           1
                     JUDGMENT GRANTING MOTION FOR SUMMARY JUDGMENT
 1                                     JUDGMENT
 2        The Motion for Summary Judgment of Defendant Stearns Lending, LLC was
 3 heard at hearing before the Court on June 10, 2019. After full consideration of the
 4 evidence, authorities, and argument submitted by the parties, including oral
 5 argument,
 6        IT IS ORDERED, ADJUDGED AND DECREED that Stearns Lending
 7 LLC’s Motion for Summary Judgment is GRANTED and judgment is entered in
 8 favor of Stearns Lending, LLC and against Plaintiff Lori Solarski. Plaintiff’s
 9 Complaint and her claims are hereby dismissed with prejudice.
10
11        IT IS SO ORDERED.
12
13 Dated: June 17, 2019             __________________________________
                                         HON. JAMES V. SELNA
14
                                         UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
               [PROPOSED] JUDGMENT GRANTING MOTION FOR SUMMARY JUDGMENT
